Citation Nr: 0714537	
Decision Date: 05/16/07    Archive Date: 06/01/07

DOCKET NO.  04-37 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for patellofemoral syndrome of the right knee.

2.  Entitlement to an initial disability rating in excess of 
10 percent for patellofemoral syndrome of the right knee with 
instability.

3.  Entitlement to an initial compensable disability rating 
for traumatic cataract of the left eye.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from June 1979 to December 
2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Roanoke, Virginia (RO).  In that decision, the RO granted 
service connection for patellofemoral syndrome of the right 
knee, and for traumatic cataract of the left eye; and 
assigned both disabilities a noncompensable (zero percent) 
disability rating.  

During the appeal, in an April 2006 rating decision, the RO 
increased the assigned rating to 10 percent for the 
patellofemoral syndrome of the right knee.  Then in a June 
2006 rating decision, the RO granted a separate 10 percent 
disability rating for patellofemoral syndrome of the right 
knee with instability.  However, the right knee disability 
increased rating claim remained in controversy because the 
two separate 10 percent ratings remained less than the 
maximum available benefit awardable.  See AB v. Brown, 6 Vet. 
App. 35, 38 (1993).   


FINDINGS OF FACT

1.  Patellofemoral syndrome of the right knee is manifested 
by painful motion and limitation of flexion of the right leg 
to 125 degrees, with motion limited by pain and lack of 
endurance.

2.  Patellofemoral syndrome of the right knee with 
instability is manifested by no more than slight instability.

3.  The veteran has best corrected visual acuity of 20/20 
bilaterally.



CONCLUSION OF LAW

1.  The criteria for an initial disability rating in excess 
of 10 percent for patellofemoral syndrome of the right knee 
have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 5256, 
5258, 5259, 5260, 5261, 5262  (2006).

2.  The criteria for an initial disability rating in excess 
of 10 percent for patellofemoral syndrome of the right knee 
with instability have not been met. 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.71a, 
Diagnostic Code 5257 (2006). 

3.  The criteria for an initial compensable evaluation for a 
traumatic cataract of the left eye have not been met.  38 
U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.76-4.80, 4.83-4.84a, Diagnostic Code 6027 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION
I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  In compliance with 
38 C.F.R. § 3.159(b), the notification should also include 
the request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

In this case, VA essentially satisfied the notification 
requirements of the VCAA by means of letters dated in April 
and June 2005, and in March and July 2006.  In those letters 
the RO informed the veteran of the types of evidence needed 
in order to substantiate his claims on appeal.  The RO has 
informed the veteran of the types of evidence needed to 
substantiate his claims for a higher disability ratings.  VA 
has also in effect informed the veteran of the division of 
responsibility between the veteran and VA for obtaining that 
evidence, and VA requested that the veteran provide any 
information or evidence in his possession that pertained to 
such a claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess v. 
Nicholson.  In regard to the present claim adjudicated below 
for service connection, the Board finds that the veteran is 
not prejudiced by a decision at this time.  Any question of 
appropriate notice pursuant to Dingess is mooted by the 
denial of the claims decided below.   

The Board also finds that VA has made reasonable efforts to 
obtain relevant records adequately identified by the veteran.  
Specifically, the information and evidence that have been 
associated with the claims file consist of veteran's service 
and post-service medical records and statements made in 
support of the veteran's claim.  

In sum, the veteran has been provided with every opportunity 
to submit evidence and argument in support of his claim, and 
to respond to VA notices.  Also, the actions taken by VA have 
essentially cured any defect in the VCAA notice.  The purpose 
behind the notice requirement has been satisfied, because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his appealed 
claim.
 
II.  Analysis

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), which are based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155 (West 2002).  
Evaluations of a service-connected disability requires review 
of the entire medical history regarding the disability.  
38 C.F.R. §§ 4.1, 4.2 (2006).  If there is a question that 
arises as to which evaluation to apply, the higher evaluation 
is for application if the disability more closely 
approximates the criteria for that rating; otherwise, the 
lower rating is for assignment.  38 C.F.R. § 4.7 (2006).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2006).

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibility constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of the disability.  Medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  Functional impairment is based on lack of 
usefulness and may be due to pain, supported by adequate 
pathology and evidenced by visible behavior during motion.  
Many factors are to be considered in evaluating disabilities 
of the musculoskeletal system and these include pain, 
weakness, limitation of motion, and atrophy.  Painful motion 
with the joint or periarticular pathology, which produces 
disability, warrants the minimum compensation.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59 (2006); DeLuca v. Brown, 
8 Vet. App. 202 (1995).

In cases such as this in which the veteran has appealed the 
initial rating assigned after service connection is 
established, the Board must consider the initial rating, and, 
if indicated, the propriety of a staged rating from the 
initial effective date forward. See Fenderson v. West, 12 
Vet. App. 119, 126-7 (1999).
 
A veteran is entitled to compensation for each separate and 
distinct manifestation attributable to the service connected 
disease or injury.  Esteban v. Brown, 6 Vet. App. 259 (1994); 
Fanning v. Brown, 4 Vet. App. 225 (1993).  Where there is 
separate and distinct symptomatology of a single condition it 
should be separately rated.  

However, a claimant may not be compensated twice for the same 
symptomatology, as "such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would 
result in pyramiding contrary to the provisions of 38 C.F.R. 
§ 4.14.  Thus cases in which the symptomatology of a 
condition is duplicative or overlapping with symptomatology 
of another condition, it may not receive a separate 
evaluation.  38 C.F.R. §§ 4.14, 4.25; Esteban v. Brown, 6 
Vet. App. 259 (1994).

The veteran's statements describing the symptoms of his 
service-connected disorder are deemed competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, 
these statements must be considered with the clinical 
evidence of record and in conjunction with the pertinent 
rating criteria.

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7 (2006).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2006).

A.  Right Knee Disability

The veteran essentially claims entitlement to higher initial 
disability ratings for his separately rated (1) 
patellofemoral syndrome of the right knee, which is currently 
rated as 10 percent disabling from February 1, 2004 under 
diagnostic criteria for evaluating limitation of motion; and 
(2) patellofemoral syndrome of the right knee with 
instability, which is currently rated as 10 percent disabling 
from August 12, 2005 under diagnostic criteria for evaluating 
recurrent subluxation or lateral instability.  

Normal (full) range of motion of the knee is from 0 degrees 
of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, 
Plate II.

Limitation of flexion of a leg (knee) is rated 10 percent if 
limited to 45 degrees, 20 percent when limited to 30 degrees, 
and 30 percent if limited to 15 degrees.  38 C.F.R. § 4.71a, 
Code 5260.

Limitation of extension of a leg (knee) is rated 10 percent 
if limited to 10 degrees, 20 percent if limited to 15 
degrees, 30 percent if limited to 20 degrees, 40 percent if 
limited to 30 degrees, and 50 percent if limited to 45 
degrees.  38 C.F.R. § 4.71a, Code 5261.

Separate ratings may be awarded for limitation of flexion and 
limitation of extension of the same knee joint. VAOPGCPREC 
09-04, 69 Fed. Reg. 59990 (2004).  In a precedent opinion by 
VA General Counsel, it was held that separate ratings may be 
assigned in cases where a service-connected knee disability 
includes both a compensable limitation of flexion under 
Diagnostic Code 5260 and a compensable limitation of 
extension under Diagnostic Code 5261, provided that the 
degree of disability is compensable under each set of 
criteria.  Id.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, a 10 percent 
disability rating is warranted for slight recurrent 
subluxation or lateral instability.  A 20 percent rating is 
warranted for moderate recurrent subluxation or lateral 
instability.  A 30 percent rating is warranted for severe 
recurrent subluxation or lateral instability.  38 C.F.R. § 
4.71a, Diagnostic Code 5257 (2006).  The Board notes that 
since Diagnostic Code 5257 is not predicated on loss of range 
of motion, 38 C.F.R. §§ 4.40 and 4.45, as interpreted in 
DeLuca v. Brown, 8 Vet. App. 202 (1995), do not apply.  
Johnson v. Brown, 9 Vet. App. 7, 9 (1996).
 
The words "slight" "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, VA must evaluate all of the evidence, to the end 
that its decisions are "equitable and just."  38 C.F.R. § 4.6 
(2006).  It should also be noted that use of terminology such 
as "severe" by VA examiners and others, although an element 
of evidence to be considered by the Board, is not dispositive 
of an issue. All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6 (2006).

The relevant medical evidence is contained in reports of VA 
examinations of October 2003 and August 2005.  The report of 
the October 2003 VA examination shows that the veteran 
reported complaints of weakness, stiffness, and decreased 
range of motion of the right knee joint.  The symptoms flare-
up depending on the level of activity, and can last for 
several hours until he rests.  During flare-ups he is unable 
to climb stairs.  He has been treated with physical therapy 
and nonsteroidal anti-inflammatory medications with some 
benefit.  The veteran has not lost any time from work due to 
the condition.

On examination of the right knee, the veteran's gait was 
normal and there was no sign of abnormal weight bearing.  The 
veteran did not require a brace, cane, crutches or any 
assistive device to ambulate.  The appearance of the right 
knee was within normal limits.  There was mild tenderness to 
palpation at the right knee lateral joint.  The veteran was 
able to flex the knee to 140 degrees, and extend to zero 
degree.  The examiner made findings that there was no pain, 
fatigue, weakness, lack of endurance or incoordination 
limiting the range of motion. There was no ankylosis of the 
knee joint.  The Drawer test and McMurray test on the right 
were within normal limits.  The examiner found no evidence of 
locking, pain, joint effusion, crepitus, or recurrent 
subluxation.  The report concludes with a diagnosis of right 
knee patellofemoral syndrome.

The report of an August 2005 VA examination of the right knee 
shows that the veteran reported complaints that his right 
knee symptoms had increased since retirement from service.  
He is able to minimize the impact of the symptoms by avoiding 
certain activities, but symptoms still recur intermittently.  

On examination of the right knee, there were no signs of 
abnormal weight bearing.  The veteran's posture was within 
normal limits.  Gait was abnormal, with a swing three point 
gait, using a cane that was necessary for ambulation because 
of pain and stiffness.  The knee joint's general appearance 
was abnormal with findings of mild joint effusion.  The left 
side knee's general appearance was within normal limits.  
Examination of the right knee revealed "locking" pain, 
joint effusion and crepitus.  The range of motion of the 
right knee included flexion to 125 degrees with pain 
occurring at 125 degrees; and extension to zero degree with 
no pain noted for that motion.  The examiner noted that 
normal flexion was 140 degrees and normal extension was zero 
degree.

The examiner opined that after repetitive use, right knee 
joint function was additionally limited by pain, lack of 
endurance.  Lack of endurance had the major functional 
impact.  The joint function was not additionally limited by 
fatigue, weakness or incoordination.  The examiner opined 
that he could not determine whether pain, fatigue, weakness, 
lack of endurance and incoordination additionally limited the 
joint function in degrees, without resorting to speculation.  
The Drawer test was within normal limits.  The McMurray's 
test was abnormal, with slight instability.  X-ray 
examination of the right knee showed findings within normal 
limits.  The report contains a diagnosis of patellofemoral 
syndrome of the right knee.  The examiner concluded with 
remarks that the effect of the right knee condition on the 
veteran's usual occupation was that he would have difficulty 
in climbing, standing, and squatting; and the effect on his 
daily activity is minimal.  

1.  Patellofemoral Syndrome of the Right Knee

The veteran patellofemoral syndrome of the right knee is 
currently evaluated as 10 percent disabling under Diagnostic 
Code 5260, for limitation of flexion.  The 10 percent rating 
reflects a flexion limited to 45 degrees.  

The veteran's limitation of right knee motion is not to a 
degree to warrant a noncompensable rating under Diagnostic 
Code 5260 or 5261.  The medical evidence shows that at worst, 
flexion is to 125 degrees and extension to zero degree. The 
Board has considered the evidence of a slight actual 
limitation of flexion with objective evidence of pain during 
flexion, as well as findings of additional limitation of 
joint function due to pain and lack of endurance after 
repetitive use.   See the August 2005 VA examination report.  
Nevertheless, the Board finds that the evidence of record 
does not support the assignment of more than the 10 percent 
rating currently in effect for the veteran's patellofemoral 
syndrome of the right knee on the basis of limitation of 
motion.  See 38 C.F.R. §§ .4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5260, 5261.

Based on the foregoing, the Board concludes that at this time 
there is not a medical and factual basis on which to conclude 
that there is functional loss due to pain in the veteran's 
right knee disability which is sufficient to warrant any 
additional rating for the service-connected disability.  See 
38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 
(1995).

2.  Patellofemoral Syndrome of the Right Knee With 
Instability

As explained above, during the veteran's appeal he was 
granted a separate rating of 10 percent for  patellofemoral 
syndrome of the right knee with instability, under Diagnostic 
Code 5257, reflecting slight recurrent subluxation or lateral 
instability impairment.  The medical evidence reflects that 
at worst, the veteran's patellofemoral syndrome of the right 
knee with instability manifests only slight right knee 
instability, consistent with the current 10 percent rating 
under Diagnostic Code 5257.  As shown during the most recent 
VA examination, diagnostic testing for laxity/instability 
concluded with the following findings.  The Drawer test was 
within normal limits, and McMurray's test was abnormal, with 
slight instability.  There is no evidence to show that the 
veteran's right knee condition is productive of moderate 
recurrent subluxation or lateral instability, which is 
required to warrant a higher rating of 20 percent.   Thus, an 
initial rating in excess of 10 percent under Diagnostic Code 
5257 cannot be assigned due to the lack of medical evidence 
showing more than slight subluxation or instability of the 
veteran's right knee.

3.  Other Criteria and Conclusions

In evaluating the veteran's right knee disability under other 
potentially pertinent criteria, the medical evidence does not 
indicate any impairment of the right knee resulting in 
dislocation, malunion, or nonunion.  None of the medical 
evidence of record shows these conditions.  During the August 
2005 VA examination, the examiner found "locking" pain, 
joint effusion, and crepitus; but there are no findings of 
dislocation; and none of the evidence of record contains 
findings of any dislocation, malunion, or nonunion.  X-ray 
examination at the time of the August 2005 VA examination 
records findings within normal limits.  Hence, a higher 
rating is not warranted under Diagnostic Code 5258 and 5262. 
Similarly, a higher rating is not warranted under Diagnostic 
Code 5256 in light of the fact that the veteran clinically 
shows right knee motion. There is no evidence of right knee 
ankylosis, which is also a specific finding in the October 
2003 VA examination report.

The clinical presentation of the veteran's right knee 
disability is neither unusual nor exceptional as to render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2006).  Clearly, due 
to the chronic nature of the veteran's right knee disability, 
interference with his employment is foreseeable. However, the 
record evidence does not reflect frequent periods of 
hospitalization because of the service-connected right knee 
disability, or interference with employment to a degree 
greater than that contemplated by the regular schedular 
standards, which are based on the average impairment of 
employment.  Thus, the record does not present an exceptional 
case in which the two 10 percent ratings assigned under the 
applicable diagnostic codes are found to be inadequate.  See 
Moyer v. Derwinski, 1 Vet. App. 289, 293 (1992); see also Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1994) (the disability 
rating, itself, is recognition that industrial capabilities 
are impaired).  Therefore, in the absence of such factors, 
the Board finds that the criteria for submission for 
consideration of an extra-schedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 237, 239 (1996).

In summary, the preponderance of the evidence is against the 
claim for initial disability ratings in excess of the two 
respective 10 percent ratings currently in effect for the 
service-connected right knee disability.  As such, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

B.  Traumatic Cataract of the Left Eye

The veteran's service-connected traumatic cataract of the 
left eye is currently evaluated as 10 percent disabling 
38 C.F.R. § 4.84a, Diagnostic Code 6027.  Under that code, 
traumatic cataracts are rated as follows: if preoperative, 
then they are rated based on impairment of vision; and if 
postoperative, traumatic cataracts are rated based on 
impairment of vision and aphakia.

The record reflects that the veteran's service-connected left 
eye disability does not involve any operative procedure.  A 
pre-operative traumatic cataract is evaluated by impairment 
of vision.  38 C.F.R. § 4.84a, Diagnostic Code 6027.  In this 
case, only the veteran's left eye is service-connected.  
Where service connection is in effect for only one eye, the 
visual acuity in the nonservice-connected eye is considered 
to be normal (20/40 or better) unless there is blindness in 
that eye.  38 U.S.C.A. § 1160(a)(1) (West 2002); 38 C.F.R. §§ 
3.383, Diagnostic Code 6070; Villano v. Brown, 10 Vet. App. 
248, 250 (1997).  A non-compensable evaluation is warranted 
when there is 20/40 visual acuity in each eye.  When one eye 
has visual acuity of 20/40, a 10 percent evaluation requires 
visual acuity of 2/50 in the other eye.  Diagnostic Codes 
6079 and 6078 (2006).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for an initial compensable evaluation for a 
traumatic cataract of the left eye.  The evidence of record 
simply does not show that the veteran's service-connected 
left eye has best corrected visual acuity that would warrant 
a compensable evaluation.

The report of an April 1993 VA eye examination shows that the 
veteran's best corrected distance visual acuity was 20/20 on 
the right and 20/20 on the left.  The report contains a 
finding with respect to the left eye of a small, vertical 
opacity inferiorly.  Goldman Visual Fields were normal for 
both eyes.  The assessment was very small traumatic cataract 
of the left eye secondary to safety wire injury.

A June 2005 private medical record contains a finding of left 
eye-stromal corneal scar with associated photophobia.  A 
July 2005 private medical record notes that the veteran's 
vision is correctable to 20/20 for the left and right eye.  
Artificial tears were recommended for dryness.  The treatment 
provider noted that floaters were benign as is the small 
corneal scar.

The report of an August 2005 VA eye examination shows that 
the veteran's best corrected distance visual acuity was 20/25 
on the right and 20/20 on the left.  The report contains a 
finding with respect to the left eye lens of 1+ peripheral 
cortical charges.  The assessment was (1) traumatic cataract 
of the left eye; and (2) the constricted visual field of the 
left eye is not associated with any pathology and is best 
explained by poor patient effort.

The Board is aware of the complaints the veteran has made 
throughout the appeal period.  Lay statements are considered 
to be competent evidence when describing the features or 
symptoms of an injury or illness.  See Falzone v. Brown, 8 
Vet. App. 398, 405 (1995).  As a layperson, however, the 
veteran is not competent to provide an opinion requiring 
medical knowledge or a clinical examination by a medical 
professional, such as one addressing whether a service-
connected disability satisfies diagnostic criteria.  
Espiritu, supra. As a result, the veteran's assertions do not 
constitute competent medical evidence that his service-
connected left eye cataract warrants the claimed compensable 
evaluation.

In order to warrant an initial compensable rating, the 
regulatory criteria require a certain level of impairment of 
visual acuity.  The Board finds that the required level of 
impairment of visual acuity is not shown, as discussed above.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application and 
an initial compensable evaluation for a traumatic cataract of 
the left eye is denied.  See generally Gilbert v. Derwinski, 
1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 
(Fed. Cir. 2001).


ORDER

Entitlement to an initial disability rating in excess of 10 
percent for patellofemoral syndrome of the right knee is 
denied.

Entitlement to an initial disability rating in excess of 10 
percent for patellofemoral syndrome of the right knee with 
instability is denied.

Entitlement to an initial compensable evaluation for 
traumatic cataract of the left eye is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


